Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Notice of Allowance is in response to Applicant’s Remarks/Amendments filed 01/15/2021. The amendments have been entered and, accordingly, claims 1, 4-16 and 19 are allowed (see Examiner’s Reasons for Allowance, below).

Allowable Subject Matter
Claims 1, 4-16 and 19 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1 and 16, and specifically does not teach or suggest “a method for controlling a demand control ventilation and/or economizer system having a return air inlet, and outdoor air inlet and a discharge air outlet, the method comprising opening and closing an outdoor air damper…to provide free cooling as necessary to the building…when the outdoor damper is to be opened, …performing a damper open fault test… determining a damper open alarm condition based at least in part on the number of times the damper open fault test indicates a damper open fault and the number of times the damper open fault test does not indicate a damper open fault; and wherein each of the number of times the damper open fault test indicates a damper open fault is weighted by a first weight and each of the number of times the damper open fault test does not indicate a damper open fault is weighted by a second weight wherein the first weight is different from the second weight.”
The prior art of record does not anticipate nor render obvious the combination set forth in claim 19, and specifically does not teach or suggest “a method for controlling a demand control ventilation and/or economizer system having a return air inlet, and outdoor air inlet and a discharge air outlet, the method comprising opening and closing an outdoor air damper…to provide free cooling as necessary to the building…when the outdoor damper is to be closed, …performing a damper close fault test… determining a damper close alarm condition based at least in part on the number of times the damper close fault test indicates a damper close fault and the number of times the damper close fault test does not indicate a damper close fault; and wherein each of the number of times the damper close fault test indicates a damper close fault is weighted by a first weight and each of the number of times the damper close fault test does not indicate a damper close fault is weighted by a second weight wherein the first weight is different from the second weight.”
The closest prior art of record (US 2011/0047418 to Drees et al.) does not teach determining a damper open/close alarm condition based at least in part on the number of times the damper open/close fault test indicates a damper open/close fault and the number of times the damper open/close fault test does not indicate a damper open/close fault; and wherein each of the number of times the damper open/close fault test indicates a damper open/close fault being weighted by a first weight and each of the number of times the damper open/close fault test does not indicate a damper open/close fault being weighted by a second weight wherein the first weight is different from the second weight. Although Drees teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 16 and 19. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        





	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763